 



Exhibit 10.1
Fiscal Year 2007 Annual Base Salaries for Named Executive Officers
Effective April 23, 2006

                              Fiscal 2007 Name   Title   Base Salary
Marvin J. Girouard
 
Chairman and Chief Executive Officer
  $ 1,000,000  
Charles H. Turner
 
Executive Vice President, Finance and Chief Financial Officer
  $ 380,000  
Jay R. Jacobs
 
Executive Vice President, Merchandising
  $ 380,000  
E. Mitchell Weatherly
 
Executive Vice President, Stores
  $ 340,000  
Phil E. Schneider
 
Executive Vice President, Marketing
  $ 285,000  
David A. Walker
 
Executive Vice President, Logistics and Allocations
  $ 285,000  

